In an action by a wife for a separation, the defendant husband appeals from an order of the Supreme Court, Westchester County, dated January 9, 1961, awarding the plaintiff wife alimony pendente lite in the sum of $50 per week and counsel fee in the sum of $750. Order modified by reducing the amount of the alimony to $35 per week and the allowance of counsel fee to the sum of $300; one half of such fee to be payable within five days after entry of the order to be entered hereon, and the balance to be payable when the case appears on the Ready Day Calendar for trial, with leave to apply to the trial court for a further allowance. As so modified, order affirmed, without costs. Under the circumstances disclosed by this record the allowances were excessive. However our award of temporary alimony and counsel fee based on affidavits should have no effect on the trial court in its determination as to the amounts to be awarded based on all the facts as developed at the trial (Goldberg v. Goldberg, 4 A D 2d 884; Hall v. Hall, 10 A D 2d 886; Vecchiarello v. Vecchiarello, 10 A D 2d 890). Nolan, P, J., Ughetta, Christ, Pette and Brennan, JJ., concur.